Name: Decision No 1/90 of the EEC-EFTA Joint Committee 'common transit' of 13 December 1990 amending appendices I and II to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: transport policy;  tariff policy;  organisation of transport;  land transport
 Date Published: 1991-03-21

 Avis juridique important|21991D0321(01)Decision No 1/90 of the EEC-EFTA Joint Committee 'common transit' of 13 December 1990 amending appendices I and II to the Convention of 20 May 1987 on a common transit procedure Official Journal L 075 , 21/03/1991 P. 0002DECISION No 1/90 OF THE EEC-EFTA JOINT COMMITTEE 'COMMON TRANSIT` of 13 December 1990 amending appendices I and II to the Convention of 20 May 1987 on a common transit procedureTHE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure, and in particular Article 15 (3) (a) thereof, Whereas Appendix I to the Convention contains provisions providing for the obligation for the carrier to give a transit advice note at each office of transit; Whereas the provisions in force in the European Economic Community have been recently amended in order to dispense with the requirement to present a transit advice note at the internal borders of the Community; whereas Appendix I to the Convention should consequently be amended; Whereas, moreover, Appendix II to the Convention contains, inter alia, provisions peculiar to common transit procedures for the carriage of goods by rail as well as provisions concerning the document used to establish the Community status of goods not moving under the T2 procedure; Whereas, because of the development of combined road-rail transport and for the purposes of such development, it has appeared necessary to provide that, in agreement with the railways, the latter assume responsibility for the payment of duties and other charges in certain situations peculiar to this type of transport; Whereas, with a view to simplifying procedures, it has appeared appropriate to allow the use, under certain conditions, of commercial documents as documents used to establish the Community status of goods, HAS DECIDED AS FOLLOWS: Article 1 Appendix I to the Convention is hereby amended as follows: 1. Article 22 (1) is replaced by the following: '1. The carrier shall give a transit advice note only to: (a) each customs office of entry at the frontier between two Contracting Parties; (b) each customs office at the point of exit from a Contracting Party where the consignment is leaving its customs territory in the course of a transit operation via a frontier between a Contracting Party and a third country; (c) each customs office of entry into a Contracting Party, where the goods have passed through the territory of a third country. A specimen of the transit advice note is shown in Appendix II.` 2. Article 22 (3) is replaced by the following: '3. If, in accordance with the provisions of Article 19 (2), goods are carried via an office of transit other than that mentioned in the T1 document, that office shall without delay send the transit advice note to the office mentioned in that document. However, where, in the course of a Community transit operation between two Member States of the Community, the office of transit via which the goods are carried is situated in an EFTA country, the office of transit shall retain the transit advice note.` 3. Article 36 (2) (d), is replaced by the following: '(d) when the consignment has not been produced at the office of destination, in the last Contracting Party into the territory of which it is established, according to the transit advice notes, that the means of transport or the goods have entered;`. 4. The following paragraph is added to Article 36: '3. (This Article does not contain paragraph 3).` 5. Article 42 (3) is replaced by the following: '3. In cases where, in accordance with Article 22 (1), a transit advice note must be given, the records kept by the railway authorities shall be substituted for transit advice notes.` Article 2 Appendix II to the Convention is hereby amended as follows: 1. The first subparagraph of Article 1 (7) is replaced by the following: '7. Without prejudice to Article 96 (a), the document certifying the Community status of the goods - called " T2L document " - shall be drawn up on a form which conforms to copy 4 of the specimen contained in Annex I to Appendix III or to copy 4/5 of the specimen contained in Annex II to that Appendix.` 2. The following Articles are inserted: 'Article 11a (This Appendix does not contain Article 11a). Proof of the regularity of operations Article 11b The proof of the regularity of the transit operation, within the meaning of Article 36 (2) (d) of Appendix I, shall be furnished to the satisfaction of the competent authorities: (a) by the presentation of a document certified by the customs authorities establishing that the goods in question have been produced at the office of destination or, where Article 71 applies, to the authorized consignee. This document must include an identification of the said goods; or (b) by the presentation of a customs document issued in a third country showing release for consumption or by a copy or photocopy thereof; such copy or photocopy must be certified as being a true copy by the organization which certified the original document, by the official authorities of the third country concerned or by the official authorities of one of the Contracting Parties. This document must include an identification of the goods in question.` 3. The following subtitle and Article are inserted: 'Combined road-rail transport Article 61a Where a consignment of goods being carried by combined road-rail transport under cover of one or more Community transit/common transit documents is accepted by the railways in a rail terminal and is loaded on wagons, the railway authorities shall assume liability for payment of duties and other charges where offences or irregularities occur during the journey by rail, if there is no valid guarantee in the country where the offence or irregularity has occurred or is deemed to have occurred, and if it is not possible to recover such amounts from the principal.` 4. The following Chapter III and the following Articles are inserted: 'CHAPTER III USE OF A DOCUMENT OTHER THAN THE T2L DOCUMENT Article 96a 1. Without prejudice to the conditions provided for in Articles 82 (3), (4) and 83, the Community status of goods shall be established under the conditions of this Article by the production of an invoice or a transport document. 2. The invoice or transport document referred to in paragraph 1 must include, at least, the full name and address of the consignor/exporter or of the declarant where the declarant is not the consignor/exporter, the number and kind, marks and numbers of the packages, the description of the goods, the gross mass in kilograms and, where appropriate, the numbers of the containers. The declarant must indicate clearly on the invoice of transport document the symbol T2L, accompanied by his signature. 3. Where the person concerned wishes to qualify for the provisions of this Article, the invoice or transport document duly filled in and signed by the person concerned shall, on his application, be authenticated by the customs authorities of the country of departure. That authentification must include the references contained in Article 84 (2) (a). 4. The Article shall apply only where the invoice or transport document covers only Community goods. 5. For the purposes of this Convention, the invoice or transport document fulfilling the conditions and formalities set out in paragrahs 2, 3 and 4 shall have the same value as the T2L document. 6. For the purposes of Article 9 (4) of the Convention, the customs office of an EFTA country into the territory of which goods have entered under cover of an invoice or transport document having the same value as a T2L document may attach to the T2 or T2L document which it issues in respect of the goods a certified copy or photocopy of that invoice or transport document. Article 96b As far as the authorized consignor referred to in Article 89 is concerned, the provisions of Chapter II shall apply mutatis mutandis to the invoice or transport document used to establish the Community status of goods, in accordance with Article 96 (a) (1), (2) and (4).` Article 3 This Decision shall enter into force on 1 March 1991. Done at Brussels, 13 December 1990. For the joint committee The Chairman P. WILMOTT